Citation Nr: 0939570	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  09-21 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
2, to include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spose


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to 
December 1966.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).


FINDINGS OF FACT

1.  The medical evidence of record shows that the Veteran has 
a current diagnosis of diabetes mellitus, type 2.

2.  The preponderance of the evidence of record shows that 
the Veteran was exposed to Agent Orange during active 
military service.


CONCLUSION OF LAW

Diabetes mellitus, type 2, is presumed to have been incurred 
in active military service.  38 U.S.C.A. §§ 1110, 1116, 1131, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Without deciding 
whether the notice and development requirements of the VCAA 
have been satisfied in the present case, this law does not 
preclude the Board from adjudicating the issue involving the 
Veteran's claim for service connection for diabetes mellitus, 
type 2, as the Board is taking action favorable to the 
Veteran by granting service connection for this disorder.  As 
such, this decision poses no risk of prejudice to the 
Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service connected 
disability or (b) aggravated by a service connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

The following diseases are deemed associated with herbicide 
agent exposure, under VA law: chloracne or other acneform 
diseases consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2).  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309.

The Veteran's service treatment records are negative for any 
diagnosis of diabetes mellitus, type 2.

After separation from military service, a June 2005 private 
medical report stated that the Veteran was seen for a 
physical and to discuss some specific physical complaints.  A 
blood test was conducted in conjunction with this 
examination.  Approximately 1 week later, a July 2005 private 
medical report stated that the Veteran was seen for diabetic 
teaching and to follow-up on diabetes mellitus, type 2.  
After physical examination, the assessment included diabetes 
mellitus, type 2.  The medical evidence of record shows that 
diabetes mellitus, type 2, has been consistently diagnosed 
since July 2005.

The medical evidence of record shows that the Veteran has a 
current diagnosis of diabetes mellitus, type 2.  Accordingly, 
if the Veteran is found to have been exposed to an herbicide 
agent during military service, to include Agent Orange, 
presumptive service connection is warranted for the Veteran's 
diabetes mellitus, type 2.  See 38 C.F.R. § 3.307.

The Veteran's service personnel records show that he served 
in the Navy and was stationed onboard the U.S.S. IWO JIMA 
(LPH-2) from October 1964 through October 1966.  A notation 
dated May 19, 1965 stated that the Veteran was authorized to 
wear the Armed Forces Expeditionary Medal (Vietnam) "for 
participation in Operational Landing of Third Marine 
Amphibious Brigade and Support Elements at Chu Lai, Viet Nam 
during the period 7 May 1965 to 13 May 1965."

With regard to service at Chu Lai, the Dictionary of American 
Naval Fighting Ships listing for the U.S.S. IWO JIMA stated 
that the ship

remained off Chu Lai for a month, 
protecting Marines and Seabees 
establishing an air field on the sandy 
shore.  Besides helicopter support 
ashore, including defense perimeter 
patrol, she was a support center for 
laundry, showers, fresh provisions, store 
and mail service.  She also supervised 
the continual off-load of ships over the 
beach for the entire month.

In August 2006, the Veteran submitted copies of pages from a 
1965 "Yearbook" for the U.S.S. IWO JIMA.  These include two 
pages of photographs.  The heading for the photographs is 
"BEACH PARTY AT CHU LAI."  The photographs show numerous 
men, some in uniform, some in bathing suits, engaged in 
various activities on a beach with military equipment and 
ships visible in the background.  The printed caption of one 
of the photographs indicates that one of the people visible 
in the photograph was the Captain of the U.S.S. IWO JIMA.  In 
one photograph, a hand-written notation has been made 
indicating that one of the men on the beach is the Veteran.

In June 2008, the Veteran submitted copies of a letter sent 
from the Captain of the U.S.S. IWO JIMA to the families of 
the ship's crew.  The letter was dated June 17, 1965 and 
stated that

We became quite a fixture at Chu Lai, in 
fact there were some of us that thought 
we'd never leave.

In addition to the helicopter support 
ashore we became the laundry and shower 
center, provided bread, fresh green 
stuffs, sent in food, drinks, ice cubes, 
hauled the mail, took photos and 
supervised the almost continual 
off-loading of ships over the 
beach. . . .

We continued our beach swimming parties 
whenever we could, and some of these 
swimming costumes would make a nudist 
blush.  Believe me, sunburn wasn't always 
confined to the shoulders and the legs!  
One of the improm[p]tu sports is body 
skiing on an inflated pillow case along 
the shore line.  An ideal way to skin our 
nose and both knee caps at the same 
time. . . .

I watched an officers' touch football 
game played half on the beach and half in 
the water.

An April 2009 information response from the U.S. Armed 
Services Center for Unit Records Research (CURR) stated that

the USS IWO JIMA departed for a Western 
Pacific (WESTPAC) deployment on April 12, 
1965.  The ship conducted off-loading 
operations of US Army helicopters 
(helos), vehicles and soldiers at Vung 
Tau, Republic of Vietnam (RVN) during the 
period April 30-May 2, 1965.  The ship 
also conducted Navy and Marine operations 
in support of building a jet landing 
strip at Chu Lai, RVN during the periods 
May 11-June 11, September 1-5, and 
off-loading of Marine helos at Da Nang, 
RVN on June 12 and October 9, 1965.  
Additionally, the ship conducted on and 
off-loading operations of Marine and Army 
troops and equipment at Qui Nhon, RVN 
during the period June 26-July 20 
1965. . . . command histories, deck logs 
and muster rolls/personnel diaries are 
the only administrative records produced 
by commissioned U.S. Navy ships during 
the Vietnam war that are permanently 
retained.  These records do not normally 
annotate individuals arriving or going 
ashore on a routine basis.  The deck logs 
may indicate aircraft or boats 
arriving/departing but do not list 
passengers by name, unless that 
individual is a very important person 
(VIP) or high-ranking officer.  Also, the 
deck logs do not normally list the 
destinations of these aircraft and 
vessels.  Logbooks maintained aboard 
river boats or launches were not 
considered permanent records.

The preponderance of the evidence of record shows that the 
Veteran was present on land in Vietnam during the Vietnam 
Era.  The evidence shows that the Veteran served onboard a 
U.S. Navy ship that was involved in the landing of the Third 
Marine Amphibious Brigade on the beaches at Chu Lai in 1965.  
The evidence shows that this ship remained at that station 
for a month, during which time it was directly involved in 
support of the Marine unit, including extensive off-loading 
of equipment and construction of military facilities both on 
the beach and in the nearby area.  The records also show that 
during this period, the ship had extensive contact with 
military forces on the ground, with men and equipment 
frequently traveling from ship to shore and vice versa.  
Furthermore, the June 1965 letter from the Captain of the 
U.S.S. IWO JIMA and the excerpts from the 1965 "Yearbook" 
show that at least some of the crew of the U.S.S. IWO JIMA 
disembarked from the ship on multiple occasions for 
recreation on the beach.  While there is no evidence in the 
Veteran's service personnel records or other military records 
that the Veteran himself was one of the crewmen who was 
allowed to disembark on the beach at Chu Lai, the April 2009 
CURR response specifically stated that information of that 
kind was not typically noted in the surviving military 
records.

Thus, the Veteran's lay testimony that he was present on the 
beach at Chu Lai in May 1965 while serving onboard the U.S.S. 
IWO JIMA is consistent with the evidence of record.  As this 
information is related to a matter that the Veteran actually 
observed and is within the realm of his personal knowledge, 
it is credible evidence.  See Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994).  There is no evidence of record which 
contradicts the veteran's statements or otherwise shows that 
he never set foot in Vietnam while the U.S.S. IWO JIMA was 
stationed off Chu Lai.  Accordingly, the preponderance of the 
evidence of record shows that the Veteran served within 
Vietnam as defined by VA for the purposes of determining 
presumptive exposure to Agent Orange.  He is therefore 
presumed under 38 U.S.C.A. § 1116(f), to have been exposed to 
herbicide agents, to include Agent Orange.

Accordingly, applying the doctrine of reasonable doubt, 
presumptive service connection is warranted for diabetes 
mellitus, type 2.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for diabetes mellitus, type 2, is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


